OPINION
SPURLOCK, Justice.
This is an appeal from a judgment denying benefits under the Crime Victims Compensation Act, Tex.Rev.Civ.Stat.Ann. art. 8309-1. This is a case of first impression.
Appellant, William Leo Ames, brought suit against the State of Texas seeking to set aside a ruling of the Texas Industrial Accident Board denying his claim for benefits. The case was heard by a jury upon submission of special issues.
Ames alleged that he was sitting in a tavern in Parker County, Texas when he was suddenly attacked with such force as to lose the sight of his right eye and to crush some cheek bones in his face. As a result of that assault he incurred numerous medical bills and a loss of earning capacity. The appellee answered with a general denial and a plea that appellant had not timely filed his claim with the Industrial Accident Board as required by the statute.
The stipulated facts were that appellant was injured on June 1, 1980 and that the claim with the Industrial Accident Board was filed on the first day of December 1980, 182 days later. In answer to special issues the jury found that appellant was mentally and physically incapacitated from filing his claim with the board for a period of at least three days after he sustained the injury in question. The jury further found that appellant did not have cause for not filing his claim up until the time the same was filed.
Appellant urges three points of error but argues in his brief that the sole question presented on appeal is whether or not the period of time that he was physically and mentally incapacitated from filing his claim should be deducted in determining whether or not the claim was timely filed. By stipulation appellant proved he was only two days late in filing his claim, and he urges that the three days of incapacitation should have been deducted, that is the time for filing tolled, and that his claim would have otherwise been timely filed.
We disagree, and affirm the judgment.
The statute in question provides in § 4(c): A claimant may file an application within 180 days after the date of the crime, except that the board [the Industrial Accident Board] may extend the time for filing for good cause shown by the claimant.
And § 6(c) provides:
The board shall deny the application if:
(1) the criminally injurious conduct is not reported or the application is not made *237in the manner specified in Section 4 of this Act;
Tex.Rev.Civ.Stat.Ann. art. 8309-1.
These two sections of the Act provide that the filing requirement of § 4 is mandatory and that should the applicant fail to file within the 180 days the time for filing can be extended only upon good cause. Further, it is mandatory and incumbent upon the Board to deny the application if the party filing has not made such application in accordance with § 4. This clear language in no uncertain terms requires that the applicant’s claim be denied unless such person can show good cause for late filing.
In this case the appellant requested from the jury a special issue upon his evidence demonstrating what he believed to be good cause. The jury found from the facts that he had no good cause for failing to file his application within the 180 days. Appellant would have this court substitute its standard for that of the jury and even for that of the Legislature which did not provide any other exceptions. The Legislature could have provided that the statute would automatically be tolled if the victim were incapacitated in some instance. It did not. We find that the Legislature intended that the 180 day period of time to be mandatory and it provided a savings clause giving to the Board the power and the authority to extend time for filing should the applicant show the Board good cause. If § 4(c) were not mandatory there would not be any requirement for good cause.
Appellant has cited two authorities for his proposition that his incapacity should have, as a matter of law, excused him from filing his claim within the statutory period. See City of Wichita Falls v. Geyer, 170 S.W.2d 615 (Tex.Civ.App.—Fort Worth 1943, writ ref’d, want merit) and McCrary v. City of Odessa, 482 S.W.2d 151 (Tex.1972). We find these cases to be well reasoned, but not proper authority in the face of the explicit language of the particular statute and of the Legislature’s obvious intent to limit the provisions of the same.
Appellant has argued that this particular legislation is social in nature and should be construed liberally and in favor of the injured party. This we decline to do as we have a specific jury finding of no good cause to excuse his late filing. We have before us no compelling social reason to substitute the appellant’s requested construction of the statute and law for that of the obvious legislative intent which permits such a finding of fact.
The judgment of the trial court is affirmed.
BURDOCK, J., dissents.